Supplement to the current prospectus MFS® Emerging Markets Equity Fund Effective immediately, the sub-section entitled “Portfolio Manager(s)” under the main heading “Management of the Fund” is hereby restated as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the fund’s portfolio manager(s), including other accounts managed, compensation, ownership of fund shares and possible conflicts of interest, is available in the fund’s SAI.Each portfolio manager is primarily responsible for the day-to-day management of the fund. Portfolio Manager Primary Role Since Title and Five Year History Jose Luis Garcia Portfolio Manager 2008 Investment Officer of MFS; employed in the investment area of MFS since 2002. Robert Lau Portfolio Manager June 2009 Investment Officer of MFS; employed in the investment area of MFS since 2001. The date of this supplement is April 7, 2010.
